Citation Nr: 0608408	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for blindness of the 
left eye.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The appellant served on active duty for training with the 
United States Marine Corps Reserves from February to April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in December 1995 
denied service connection for blindness of the left eye.

3.  The evidence received since the December 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for blindness of the left eye.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied 
entitlement to service connection for blindness of the left 
eye, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.   The evidence received subsequent to the December 1995 
rating decision is not new and material, and the claim for 
service connection for blindness of the left eye is not 
reopened. 38 U.S.C.A.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in December 2004 and January 2005, prior 
to the initial decision on the claim in April 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the December 
2004 VCAA letter about the information and evidence that is 
necessary to substantiate his claim in this case.  
Specifically, the letter indicated that new and material 
evidence was needed to reopen his claim for service 
connection for blindness of the left eye.  The letter stated 
that evidence would be considered new if it was in existence 
and was submitted to VA for the first time, and the 
additional existing evidence would be deemed material if it 
pertained to the reason the claim was previously denied.  It 
was noted that in this case the claim was previously denied 
because the appellant's disorder existed prior to service and 
there was no evidence showing that it had permanently 
worsened as a result of his military service.  The appellant 
was advised that he must submit evidence related to that 
fact.  The December 2004 letter also stated that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence that was used 
when the claim was previously denied.  The letter further 
indicated that to establish service connection the evidence 
must show that that the appellant had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the September 2005 Statement 
of the Case (SOC) notified the appellant of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to reopen his claim for 
service connection for blindness of the left eye.

In addition, the RO informed the appellant in the December 
2004 and January 2005 letters about the information and 
evidence that VA would seek to provide.  In particular, the 
letter stated that VA was required to make reasonable efforts 
to obtain the evidence necessary to support his claim and to 
assist in obtaining records, including medical records, 
employment records, and records from other Federal agencies.  
Although the December 2004 and January 2005 letters also told 
the appellant that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on the 
claim, the December 2004 letter explained that such evidence 
could not be provided until his claim was reopened.  

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the appellant that he must present new and material 
evidence and advised him to provide enough information about 
his records so that VA could request them from the person or 
agency that has them.  The December 2004 letter also 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), if there were private 
medical records that he would like VA to obtain.  In 
addition, the December 2004 and January 2005 letters informed 
the appellant that it was still his responsibility to ensure 
that VA has received all requested records that are not in 
the possession of a Federal department or agency, and the 
December 2004 letter stated that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case (SOC) of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, as discussed above, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his application to reopen a claim 
for service connection for blindness of the left eye, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant has 
not submitted new and material evidence to reopen his claim 
for service connection for blindness of the left eye, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA has also assisted the appellant and 
his representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during active duty 
for training or from an injury incurred in line of duty 
during inactive duty for training.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board observes that the appellant's claim for service 
connection for blindness of the left eye was previously 
considered and denied by the RO in a rating decision dated in 
December 1995.  The appellant was notified of that decision 
and of his appellate rights.  Although the appellant did file 
a Notice of Disagreement and a Statement of the Case was 
issued, the appellant did not submit a Substantive Appeal.  
Rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2004, the appellant essentially requested that his 
claim for service connection for blindness of the left eye be 
reopened.  The rating decision now on appeal denied the 
appellant's claim on the basis that new and material evidence 
had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a December 1995 rating decision previously 
considered and denied the appellant's claim for service 
connection for blindness of the left eye.  In that decision, 
the RO indicated that the evidence showed that blindness of 
the left eye existed prior to the appellant's military 
service.  It was noted that there must be objective evidence 
of worsening of a preexisting condition in order to establish 
service connection by aggravation and that in this case there 
was no evidence that blindness of left eye permanently 
worsened as a result of service.  

The evidence associated with the claims file subsequent to 
the December 1995 rating decision includes private medical 
records as well as the appellant's own assertions.  However, 
the Board finds that such evidence is not new and material 
within the meaning of the laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection for blindness of the left eye.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the December 1995 rating decision.  However, 
collectively, those records are cumulative and redundant, in 
that they reiterate that the appellant has a current left eye 
disorder.  In fact, the December 1995 rating decision had 
already acknowledged that the appellant had preexisting 
blindness of the left eye.  Moreover, the newly submitted 
private medical records are not probative, as they fail to 
provide a nexus between a current disorder and the 
appellant's military service.  Rather, the evidence simply 
shows that the appellant has a current diagnosis.  There was 
no indication that the appellant's current blindness of the 
left eye was aggravated by his military service.  As such, 
these records do not relate to an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that these private medical records 
are not new and material.

As for the appellant's own statements, Board finds that the 
appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the appellant's assertions are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1995 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the appellant's preexisting blindness of the left eye was 
aggravated by his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the appellant's previously denied claim for service 
connection for blindness of the left eye. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for blindness of the left eye is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


